DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) the reply filed on 23 September 2020 is acknowledged.
Claims 8-13 were withdrawn, by applicant, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2020.
Status of Claims
Applicant’s amendments, filed 23 September 2020, to claims 1 and 8 are acknowledged by the Examiner. Additionally, applicant cancelled claims 4 and 14-27 and new claims 28-32 were added. Claims 8-13 were withdrawn as being directed to a non-elected invention by applicant.
Claims 1-3, 5-13, and 28-32 are currently pending.
Claims 1-3, 5-7, and 28-32 are examined and rejected below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 November 2017, 19 December 2017, 17 May 2019, and 4 February 2021 were filed before the mail date of this office action.  The 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 3-4: “at least one arm for extending radially from the first end while the body is inserted in a uterus” is suggested to read -- at least one arm for extending radially from the first end while the body is configured to be inserted in a uterus--.
Claim 3 line 2: “memory communicatively coupled…” is suggested to read --a memory communicatively coupled--.
Claim 6 line 3: “a hormone” is suggested to read --the hormone-- to remain consistent with previously recited language
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249534 A1 to Gruber, et al. further in view of WO2016/044651 A1 to Holberg, et al.
Regarding claim 1, Gruber, et al. discloses an intrauterine device (device for distending a gynecological cavity such as a uterine cavity wherein the distension structure may serve an additional purpose of drug delivery, title, abstract, p. [0008, 0010]) comprising: 
	a body (outer delivery tube 4103, Figs 41a-b, p. [0200]) including a first end (outer delivery tube has a first end from which arms 4101, 4102 extend, Figs 41a-b, p. [0200]) and a second end (outer delivery tube has a second end opposite from the first end, Figs 41a-b, p. [0200]);
	at least one arm for extending radially from the first end while the body is inserted in a uterus (expandable arms 4101, 4102 extend radially from the first end of the outer delivery tube as it is inserted into the uterus, Figs 41a, p. [0200]);
	a removal mechanism coupled to the second end for removing the intrauterine device from the uterus (tether 4105 extends through inner and outer tube at the second end, Figs 41a-b, p. [0200]).
Gruber, et al. does not disclose a communication circuit coupled to at least one of the body and the at least one arm for responding to a first signal by transmitting a second signal, wherein the communication circuit is a near-field communication chip and is powerable by the first signal.
Holberg, et al. teaches an analogous intrauterine device (device, systems, and methods for using and monitoring medical devices and patients, wherein the medical device can be an implant such as an intrauterine device that has one or more implantable sensor modules, herein referred 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. to include a communication circuit coupled to at least one of the body and the at least one arm for responding to a first signal by transmitting a second signal, wherein the communication circuit 
Regarding claim 2, Gruber, et al. as modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Holberg, et al. does not disclose one or more sensors communicatively coupled to the communication circuit for measuring health data of a user of the intrauterine device, wherein a first sensor of the one or more sensors is embedded within the intrauterine device for measuring a body temperature of the user, wherein a second sensor of the one or more sensors is exposed to bodily fluids for measuring at least one of a glucose level of the user and an iron level of the user, wherein a third sensor of the one or more sensors is powerable by the first signal.
Holberg, et al. further teaches one or more sensors communicatively coupled to the communication circuit for measuring health data of a user of the intrauterine device (the medical device has a plurality of sensors coupled to and embedded within the ISM for measuring the health data of both the user and the medical device, p. [0068, 0073-0074, 0076-0078]), wherein a first sensor of the one or more sensors is embedded within the intrauterine device for measuring a body temperature of the user (sensor can be a temperature sensor, p. [0068]), wherein a second sensor of the one or more sensors is exposed to bodily fluids for measuring at least one of a glucose level of the user and an iron level of the user (one of the sensors can be a chemistry sensor for blood 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. to include one or more sensors communicatively coupled to the communication circuit for measuring health data of a user of the intrauterine device, wherein a first sensor of the one or more sensors is embedded within the intrauterine device for measuring a body temperature of the user, wherein a second sensor of the one or more sensors is exposed to bodily fluids for measuring at least one of a glucose level of the user and an iron level of the user, wherein a third sensor of the one or more sensors is powerable by the first signal as further taught by Holberg, et al. in order to provide easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Regarding claim 3, Gruber, et al. as modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Holberg, et al. does not disclose memory communicatively coupled to the communication circuit for storing data, and wherein the second signal includes at least a portion of the data, wherein the portion of the data comprises at least one of a manufacturer of the intrauterine device, a date of production of the intrauterine device, a physician that performed an insertion of the intrauterine device, a date of insertion of the intrauterine device, and a type of the intrauterine device.
Holberg, et al. further teaches memory communicatively coupled to the communication circuit for storing data (the data collected by the sensors can be stored in a memory located within the ISM, or on the medical device, or on an associated device), and wherein the second signal includes at least a portion of the data (the system may have passive sensors which have sufficient signal strength that is provided in the initial signal to provide power for the sensor and to carry out the sensing operation and output the signal back to an interrogation module, i.e. transmits data p. [0092-00108, 00577]), wherein the portion of the data comprises at least one of a manufacturer of the intrauterine device, a date of production of the intrauterine device, a physician that performed an insertion of the intrauterine device, a date of insertion of the intrauterine device, and a type of the intrauterine device (all of the sensors can have a Unique Sensor Identification number ("USI") which specifically identifies the sensor and/or a Unique Device Identification number ("UDI") with which the sensors can provide unique information of the associated Medical device for tracking purposes of the Medical Device manufacturer, the health care system, and regulatory requirements, p. [0068]) providing easier transmission and storage of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. to include a memory communicatively coupled to the communication circuit for storing data, and wherein the second signal includes at least a portion of the data, wherein the portion of the data comprises at least one of a manufacturer of the intrauterine device, a date of production of the intrauterine device, a physician that performed an insertion of the intrauterine device, a date of insertion of the intrauterine device, and a type of the intrauterine device as further taught by Holberg, et al. in order to provide easier transmission and storage of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Regarding claim 28, Gruber, et al. as modified by Holberg, et al. discloses the invention as applied to claim 1 above. Gruber, et al. further discloses wherein the at least one arm is movable (expandable arms 4101, 4102 are movable, Figs 41a-b, p. [0200]) between a first position in which the at least one arm extends radially from the first end (Fig 41a shows the expandable arms 4101, 4102 in a first position wherein they extend radially from the first end of the outer tube body 4103, p. [0200]) and a second position in which the at least one arm is detached from the body (Figs 41b shows the expandable arms 4101, 4102 in a second position detached from the 
Regarding claim 29, Gruber, et al. as modified by Holberg, et al. discloses the invention as applied to claim 28 above. Gruber, et al. further discloses wherein the at least one arm in the first position is configured to move to the second position in response to removing the intrauterine device from the uterus (after the expandable arms 4101, 41102 are positioned in the cavity, the expandable arms 4101 and 4102 are expanded to distend the gynecological cavity when wedge portion 4109 is proximally retracted until the wedge portion 4109 is locked in position by drive brake 4111, to remove the expandable arms 4101 and 4102, the tether 4105 is released and the brake 4111 is released thereby freeing the wedge portion 4109, the expandable arms 4101 and 4102 are allowed to compress as the inner delivery tube 4107 pulls the expandable arms 4101 back into the outer tube 4103, Figs 41a-b, p. [0200]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249534 A1 to Gruber, et al. as modified by WO2016/044651 A1 to Holberg, et al., as applied to claim 1 above, further in view of US 2012/0111338 A1 to Weitraub.
Regarding claim 5, Gruber, et al. as modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Holberg, et al. does not disclose a copper component coupled to at least one of the body and the at least one arm for releasing copper into the uterus, wherein 
Holberg, et al. further teaches wherein a component (antenna is coupled to the medical device body, p. [0076-0078]) is further for operating as an antenna for receiving the first signal and for transmitting the second signal (wireless interface modulates one or more carriers signals with the data from the sensor module controller and generates a transmission signal from the one or more carrier signals, and transmits the signal to a remove device via the antenna, the antenna can both receive the signal and send signal, p. [0076-0078, 0096-0097, 00103, 00577-00578]) providing easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. to include a component for operating as an antenna for receiving the first signal and for transmitting the second signal as further taught by Holberg, et al. in order to provide easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Gruber, et al. as modified by Holberg, et al. does not explicitly disclose wherein a copper component coupled to at least one of the body and the at least one arm for releasing copper into the uterus.
Weitraub teaches an analogous intrauterine device (intrauterine device and inserter for the same, title, abstract) having a copper component coupled to at least one of the analogous body and the at least one analogous arm for releasing copper into the uterus (T-shaped intrauterine device is placed inside a patient’s uterus, the T-shaped IUD comprises a cylindrical contraceptive body 42 that is copper-bearing and as such releases copper into the uterus, Fig 3, p. [0031-0033 and 0014-0015]) providing a contraceptive agent to be controllably released into the uterus cavity over a prolonged period of time thus aiding in preventing undesired menstruation symptoms and pregnancy (Weitraub, p. [0014-0015, 0031-0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. to include a copper component coupled to at least one of the body and the at least one arm for releasing copper into the uterus as taught by Weitraub in order to provide a contraceptive agent to be controllably released into the uterus cavity over a prolonged period of time thus aiding in preventing undesired menstruation symptoms and pregnancy (Weitraub, p. [0014-0015, 0031-0033]).
Regarding claim 6, Gruber, et al. as modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Holberg, et al. does not disclose a hormone component coupled to at least one of the body and the at least one arm for releasing a hormone into the uterus; 
Weitraub teaches an analogous intrauterine device (intrauterine device and inserter for the same, title, abstract) having a hormone component coupled to at least one of the analogous body and the at least one analogous arm for releasing a hormone into the uterus (T-shaped intrauterine device is placed inside a patient’s uterus, the T-shaped IUD comprises a cylindrical contraceptive body 42 that is hormone releasing body and as such releases hormones into the uterus, Fig 3, p. [0031-0033 and 0014-0015]) providing a contraceptive agent to be controllably released into the uterus cavity over a prolonged period of time thus aiding in preventing undesired menstruation symptoms and pregnancy (Weitraub, p. [0014-0015, 0031-0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. to include a hormone component coupled to at least one of the body and the at least one arm for releasing a hormone into the uterus as taught by Weitraub in order to provide a contraceptive agent to be controllably released into the uterus cavity over a prolonged period of time thus aiding in preventing undesired menstruation symptoms and pregnancy (Weitraub, p. [0014-0015, 0031-0033]).
Gruber, et al. as modified by Holberg, et al. as modified by Weitraub does not disclose an antenna coupled to at least one of the body and the at least one arm for receiving the first signal and for transmitting the second signal.
Holberg, et al. further teaches an antenna coupled to at least one of the body and the at least one arm (antenna is coupled to the medical device body, p. [0076-0078]) for receiving the first signal and for transmitting the second signal (wireless interface modulates one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. as modified by Weitraub to include an antenna coupled to at least one of the body and the at least one arm for receiving the first signal and for transmitting the second signal as further taught by Holberg, et al. in order to provide easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Claims 7 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249534 A1 to Gruber, et al. as modified by WO2016/044651 A1 to Holberg, et al., as applied to claim 1 above, further in view of US 3,805,777 to Ansari.
Regarding claim 7, 
Gruber, et al. further discloses wherein the at least one arm (expandable arms 4101, 4102 are movable, Figs 41a-b, p. [0200]) in a first position is directly coupled to the body (Fig 41a shows the expandable arms 4101, 4102 in a first position wherein they are directly coupled to the first end of the outer tube body 4103, p. [0200]) and in a second position is detached from the body (Figs 41b shows the expandable arms 4101, 4102 in a second position detached from the outer tube body 4103, p. [0200]), and the intrauterine device further comprises at least one connector for linking the at least one arm to the body such that the at least one arm remains linked to the body in both the first position and the second position via the at least one connector (tether 4105 connected the expandable arms 4101, 4102 to the outer tube 4103 such that they remain linked to the outer tube in both the first and second positions, Figs 41a-b, p. [0200]).
Gruber, et al. as modified by Holberg, et al. does not disclose wherein the communication circuit is further for modulating the second signal to indicate the at least one arm is in the second position wherein the removal mechanism includes a magnetic portion for magnetically docking to a removal tool, wherein the communication circuit is further for modulating the second signal to indicate the magnetic portion is docked to the removal tool.
Holberg, et al. further teaches wherein the communication circuit is further for modulating the second signal to indicate the at least one arm is in the second position (ISM can have one or more position and contact sensors that send a signal confirming the device is in the proper locked position, p. [00195]) providing easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication circuit as disclosed by Gruber, et al. as modified by Holberg, et al. for modulating the second signal to indicate the at least one arm is in the second position as further taught by Holberg, et al. in order to provide easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Gruber, et al. as modified by Holberg, et al. does not disclose wherein the removal mechanism includes a magnetic portion for magnetically docking to a removal tool, wherein the communication circuit is further for modulating the second signal to indicate the magnetic portion is docked to the removal tool.
Ansari teaches an analogous intrauterine device (intrauterine device and means for inserting and removing the same, title, abstract) wherein the removal mechanism includes a magnetic portion for magnetically docking to a removal tool (body 42 has a first end connected to the body and a second free end 46 that extends in the form of a resilient tab 48, the free end 46 of tab 48 carries magnetic member 44, a tool 30 having a magnetic probe 34 on the end is inserted into the uterine cavity until the magnetic probe 34 contacts the magnetic member 44 of the free end 46 of the body 42, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4) providing a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal tool as disclosed by Gruber, et al. as modified by Holberg, et al. to include a magnetic portion for magnetically docking to a removal tool as taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
The combination of Gruber, et al. as modified by Holberg, et al. as modified by Ansari teaches wherein the communication circuit is further for modulating the second signal to indicate the magnetic portion is docked to the removal tool (the ISM system emitting the signal to indicate when the device is in the proper position, as taught by Holberg, et al. is modified to include the signal being sent when the proper connection of the magnetic probe to the magnetic member is completed as taught by Ansari).
Regarding claim 30, Gruber, et al. as modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Holberg, et al. does not disclose wherein the removal mechanism comprises a magnetic portion coupled to the second end of the body.
Ansari teaches an analogous intrauterine device (intrauterine device and means for inserting and removing the same, title, abstract) wherein the analogous removal mechanism comprises a magnetic portion coupled to the analogous second end of the analogous body (body 42 has a first end connected to the body and a second free end 46 that extends in the form of a resilient tab 48, the free end 46 of tab 48 carries magnetic member 44, a tool 30 having a magnetic probe 34 on the end is inserted into the uterine cavity until the magnetic probe 34 contacts the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal mechanism as disclosed by Gruber, et al. as modified by Holberg, et al. to comprise a magnetic portion coupled to the second end of the body as taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Regarding claim 31, Gruber, et al. as modified by Holberg, et al. as modified by Ansari discloses the invention as applied to claim 30 above. 
Gruber, et al. as modified by Holberg, et al. as modified by Ansari does not disclose wherein the removal mechanism is further configured for magnetically docking with a removal tool, wherein the removal mechanism includes a first portion and a second portion.
Ansari further teaches wherein the removal mechanism is further configured for magnetically docking with a removal tool (body 42 has a first end connected to the body and a second free end 46 that extends in the form of a resilient tab 48, the free end 46 of tab 48 carries magnetic member 44, a tool 30 having a magnetic probe 34 on the end is inserted into the uterine cavity until the magnetic probe 34 contacts the magnetic member 44 of the free end 46 of the body 42, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4), wherein the removal mechanism includes a first portion (body 42 has a first end connected to the body, Figs 8-9, col 4 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal mechanism as disclosed by Gruber, et al. as modified by Holberg, et al. as modified by Ansari to include wherein the removal mechanism is further configured for magnetically docking with a removal tool, wherein the removal mechanism includes a first portion and a second portion as further taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Regarding claim 32, Gruber, et al. as modified by Holberg, et al. as modified by Ansari discloses the invention as applied to claim 31 above. 
Gruber, et al. as modified by Holberg, et al. as modified by Ansari does not disclose wherein the second portion is farther from the body than the first portion, and wherein the second portion has a greater circumference than the first portion for locking to the removal tool.
Ansari further teaches wherein the second portion is farther from the body than the first portion (second free end 46 extends away from the body and the first end which is connected to the body 42, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4), and wherein the second portion has a greater circumference than the first portion for locking to the removal tool (second free end 46 extends away from the body 42 in the form of tab 48 wherein the end of tab 48 has a greater 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the first and second portions as disclosed by Gruber, et al. as modified by Holberg, et al. as modified by Ansari to include wherein the second portion is farther from the body than the first portion, and wherein the second portion has a greater circumference than the first portion for locking to the removal tool as further taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL A BEREZIK/Examiner, Art Unit 3786                  


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786